72 F.3d 126NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Jerry L. GENT, Plaintiff-Appellant,v.VIRGINIA COMMONWEALTH UNIVERSITY, Defendant-Appellee.
No. 95-2857.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 28, 1995.Decided Dec. 14, 1995.

Jerry L. Gent, Appellant Pro Se.  David Lee Ross, Jean Freeman Reed, VIRGINIA COMMONWEALTH UNIVERSITY, Richmond, Virginia, for Appellee.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Gent v. Virginia Commonwealth Univ., No. CA-95-530 (E.D.Va. Oct. 4, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED